 



EXHIBIT 10.13
Name of Grantee: «First_Name» «Last_Name»
WEST CORPORATION
Restricted Stock Award and Special Bonus Agreement
West Corporation
11808 Miracle Hills Drive
Omaha, Nebraska 68154
Attention: Mr. David Mussman
Ladies and Gentlemen:
The undersigned Grantee (i) acknowledges receipt of an award (the “Award”) of
restricted stock from West Corporation, a Delaware corporation (the “Company”),
under the Company’s 2006 Executive Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan, a copy of which Plan, as in effect on the
date hereof, is attached hereto as Exhibit A; and (ii) agrees with the Company
as follows:
     1. Effective Date. This Agreement shall take effect as of ___, 2006, which
is the date of grant of the Award (the “Grant Date”).
     2. Shares Subject to Award. The Award consists of a total of «Total_Shares»
shares (the “Shares”) of Class A Common Stock, par value $  per share, of the
Company (“Stock”) with a fair market value on the Grant Date of $  per Share and
«Total_Value» in the aggregate. Of the Shares subject to the Award:
     A. 33.33% of the Shares shall be “Tranche 1 Shares”;
     B. 22.22% of the Shares shall be “Tranche 2 Shares”; and
     C. 44.45% of the Shares shall be “Tranche 3 Shares.”
     The Grantee’s rights to the Shares are subject to the restrictions
described in this Agreement and the Plan (which is incorporated herein by
reference with the same effect as if set forth herein in full) in addition to
such other restrictions, if any, as may be imposed by law.
     3. Nontransferability of Shares. The Shares acquired by the Grantee
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided in the Stockholders
Agreement dated as of October 24, 2006 among the Grantee, the Company, certain
of the Company’s subsidiaries and certain of the Company’s stockholders (the
“Stockholders Agreement”).
     4. Forfeiture Risk. If the Grantee ceases to be employed by the Company and
its subsidiaries for any reason, including death then (subject to any contrary
provision of this Agreement or, subject to Section 6.B.3 below, any other
written agreement between the

 



--------------------------------------------------------------------------------



 



Company and the Grantee with respect to vesting and termination of Shares
granted under the Plan) any and all outstanding and unvested Shares acquired by
the Grantee hereunder shall be automatically and immediately forfeited. In
addition, upon an Exit Event, any and all outstanding Tranche 2 Shares and
Tranche 3 Shares that have not previously vested and do not vest as a result of
the Exit Event shall be automatically and immediately forfeited following such
Exit Event, all as provided for in Section 6 of this Agreement. The Grantee
hereby (i) appoints the Company as the attorney-in-fact of the Grantee to take
such actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.
     5. Certificates. The Company will issue the Grantee a certificate
representing the Shares. If unvested Shares are held in book entry form at any
time thereafter, the Grantee agrees that the Company may give stop transfer
instructions to the depositary, stock transfer agent or other keeper of the
Company’s stock records to ensure compliance with the provisions hereof.
     6. Vesting of Shares. The Shares acquired hereunder shall vest during the
Grantee’s employment by the Company or its subsidiaries in accordance with the
provisions of this Section 6 and applicable provisions of the Plan, as follows:
     A. Tranche 1: The Tranche 1 Shares will vest as follows:
          20% on and after___, 2007;
          20% on and after___, 2008;
          20% on and after___, 2009;
          20% on and after___, 2010; and
          20% and after___, 2011.
Notwithstanding the above, 100% of a Grantee’s outstanding and unvested Tranche
1 Shares shall vest immediately upon a Change of Control.
B. Tranche 2 and Tranche 3: The vesting schedule for Tranche 2 and Tranche 3
Shares is subject to the Total Return of the Investors and the Investor IRR as
of an Exit Event, subject to the terms and conditions of this Article 6.B.
1. Tranche 2 Shares shall become 100% vested upon an Exit Event if, after giving
effect to any vesting of the Tranche 2 Shares on a Exit Event, Investors’ Total
Return is greater than 200% and the Investor IRR exceeds 15%.
2. Tranche 3 Shares will be eligible to vest upon an Exit Event if, after giving
effect to any vesting of the Tranche 2 Shares and/or Tranche 3 Shares on a Exit

-2-



--------------------------------------------------------------------------------



 



Event, Investors’ Total Return is more than 200% and the Investor IRR exceeds
15%, with the amount of Tranche 3 Shares vesting upon the Exit Event varying
with the amount by which the Investors’ Total Return exceeds 200%. Tranche 3
Shares will vest ratably using a straight-line method, as follows:
a) 100%, if, after giving effect to any vesting of the Tranche 2 Shares and/or
the Tranche 3 Shares on an Exit Event, the Total Return is equal to or greater
than 300%;
b) 0%, if, after giving effect to any vesting of the Tranche 2 Shares and/or the
Tranche 3 Shares on an Exit Event, the Total Return is 200% or less; and
c) if, after giving effect to any vesting of the Tranche 2 Shares and/or the
Tranche 3 Shares on an Exit Event, the Total Return is greater than 200% and
less than 300%, then the Tranche 3 Shares shall vest by a percentage between 0%
and 100% determined on a straight line basis as the Total Return increases from
200% to 300%.
3. Notwithstanding any other provision of this Section 6.B or the Change of
Control Agreement (including, without limitation, Section 3(a)(iii) thereof), in
the event of a termination of the Grantee’s employment during the Termination
Period (as defined in the Change of Control Agreement), other than by reason of
a Nonqualifying Termination (as defined in the Change of Control Agreement), any
then unvested Tranche 1 Shares shall become fully vested, and any then unvested
Tranche 2 and Tranche 3 Shares shall vest as of the date of such termination to
the same extent such Shares would have vested pursuant to Section 6.B.1 or 6.B.2
on such date if an Exit Event had occurred on such date; provided, that, solely
for purposes of this Section 6.B.3, the definition of “Investor IRR” and clause
(iv) of the definition of “Total Return” hereunder shall be deemed to include
the fair market value, as determined by the Board, of the portion of the
Company’s Stock attributable to the Initial Investor Shares held by the
Investors immediately prior to such termination.
4. To the extent that a Tranche 2 or Tranche 3 Share fails to vest upon an Exit
Event pursuant to Section 6.B.1 or 6.B.2, or prior to an Exit Event pursuant to
Section 6.B.3, such Tranche 2 or Tranche 3 Share shall automatically and
immediately terminate.
5. Notwithstanding any other provision of this Section 6.B, a Grantee who is the
holder of a Tranche 2 or Tranche 3 Share that vests pursuant to Section 6.B.1 or
6.B.2 due to an Exit Event that occurs prior to the end of the third anniversary
of the date of grant of such Tranche 2 or Tranche 3 Share shall forfeit such a
vested Share upon his or her termination of employment with the Company before
the third anniversary of the date of grant of such a Share for any reason other
than death, disability, a termination by the Company without Cause, or a
termination by the Grantee for Good Reason. For the avoidance of doubt, this
Section 6.B.5

-3-



--------------------------------------------------------------------------------



 



shall not apply to any Tranche 2 or Tranche 3 Share that vests pursuant to
Section 6.B.3.
Notwithstanding the foregoing (but subject to any contrary provision of this
Agreement or, subject to Section 6.B.3, any other written agreement between the
Company and the Grantee with respect to vesting and termination of Shares
granted under the Plan), no Shares shall vest on any date specified above unless
the Grantee is then, and since the Grant Date has continuously been, employed by
the Company or its subsidiaries.
     7. Representations and Warranties of the Grantee. The Grantee represents
and warrants that:
A. Authorization. The Grantee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Grantee’s obligations
hereunder. This Agreement has been duly executed and delivered by Grantee and is
the legal, valid, and binding obligation of Grantee enforceable against Grantee
in accordance with the terms hereof.
B. No Conflicts. The execution, delivery, and performance by the Grantee of this
Agreement and the consummation by the Grantee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Grantee is subject, (ii) violate any order, judgment or decree applicable to the
Grantee, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Grantee is a
party or by which the Grantee is bound.
C. Review, etc. The Grantee has thoroughly reviewed this Agreement in its
entirety. The Grantee has had an opportunity to obtain the advice of counsel
(other than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.
D. Investment Intent. The Grantee is acquiring the Shares solely for the
Grantee’s own account for investment and not with a view to or for sale in
connection with any distribution of the Shares or any portion thereof and not
with any present intention of selling, offering to sell or otherwise disposing
of or distributing the Shares or any portion thereof in any transaction other
than a transaction exempt from registration under the Securities Act. The
Grantee further represents that the entire legal and beneficial interest of the
Shares is being acquired, and will be held, for the account of the Grantee only
and neither in whole nor in part for any other person.
E. Information Concerning the Company. The Grantee is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Grantee further represents and warrants that the Grantee has
discussed the Company and its plans, operations and financial condition with its
officers, has received all such information as the Grantee deems necessary and
appropriate to enable the Grantee to evaluate the financial risk inherent in
acquiring the Shares and has received satisfactory

-4-



--------------------------------------------------------------------------------



 



and complete information concerning the business and financial condition of the
Company in response to all inquiries in respect thereof.
F. Capacity to Protect Interests. The Grantee has either (i) a preexisting
personal or business relationship with the Company or any of its officers,
directors, or controlling persons, consisting of personal or business contacts
of a nature and duration to enable the Grantee to be aware of the character,
business acumen and general business and financial circumstances of the person
with whom such relationship exists, or (ii) such knowledge and experience in
financial and business matters as to make the Grantee capable of evaluating the
merits and risks of an investment in the Shares and to protect the Grantee’s own
interests in the transaction, or (iii) both such relationship and such knowledge
and experience.
     8. Company Representations.
A. Authorization. The Company has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and is the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with the terms hereof.
B. No Conflicts. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Company is a
party or by which the Company is bound.
     9. Legend. Any certificates representing Shares shall contain a legend
substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2006 EXECUTIVE INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND WEST CORPORATION. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF WEST CORPORATION.
Upon the request of the Grantee, as soon as practicable following the vesting of
any such Shares the Company shall cause a certificate or certificates covering
such Shares, without the aforesaid legend, to be issued and delivered to the
Grantee. If any Shares are held in book-entry form, the Company may take such
steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Shares.
     10. Dividends, etc. The Grantee shall be entitled to (i) receive any and
all dividends

-5-



--------------------------------------------------------------------------------



 



or other distributions paid with respect to those vested and unvested Shares of
which the Grantee is the record owner on the record date for such dividend or
other distribution, and (ii) subject to the terms of the Stockholders Agreement,
vote any Shares of which the Grantee is the record owner on the record date for
such vote; provided, however, that any property (other than cash) distributed
with respect to a share of Stock (the “Associated Share”) acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an Associated Share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the Associated Share remains
subject to such restrictions, and shall be promptly forfeited if and when the
Associated Share is so forfeited; and further provided, that the Administrator
may require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. Any amount so placed in escrow shall be paid to the Grantee promptly
upon the vesting, if any, of the Associated Shares. References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.
     11. Sale of Vested Shares. The Grantee understands that the sale of any
Share, once it has vested, will remain subject to (i) satisfaction of applicable
tax withholding requirements, if any, with respect to the vesting or transfer of
such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws; and (iv) the terms and conditions of the Stockholders Agreement to the
extent that they are then in effect.
     12. Certain Tax Matters and Special Bonus. The Grantee expressly
acknowledges the following:
A. The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date of this Award and the Grantee must provide the Company with a copy of the
83(b) election prior to filing. The Company has made no recommendation to the
Grantee with respect to the advisability of making such an election.
B. The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. Except to the extent provided in Section 12.C below, the Grantee
expressly acknowledges and agrees that his or her rights hereunder are subject
to his or her promptly paying to the Company in cash (or by such other means as
may be acceptable to the Company in its discretion), all taxes required to be
withheld in connection with such award, vesting or payment. The Administrator
shall, at the election of the Participant, hold back shares of Stock from an
Award or permit a Participant to tender previously owned shares of Stock in
satisfaction of tax withholding requirements (but not in excess of the
applicable minimum statutory withholding rate).

-6-



--------------------------------------------------------------------------------



 



C. The Company hereby agrees that if, and only if, the Grantee makes a timely
83(b) election with respect to all of the Shares, the Company will pay to the
Grantee a special bonus (the “Special Bonus”) in an amount that after reduction
for all taxes with respect to such Special Bonus equals the amount of the income
tax due in respect of the Shares as a result of the filing of such 83(b)
election; provided, that to the extent any Special Bonus would be considered
“deferred compensation” for purposes of Section 409A of the Code, the manner and
time of payment, and the provisions of this subsection C, shall be adjusted to
the extent necessary (but only to the extent necessary) to comply with the
requirements of Section 409A with respect to such payment so that the payment
does not give rise to the interest or additional tax amounts described at
Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the “Section 409A
penalties”); and further provided, that if, notwithstanding the immediately
preceding proviso, the Special Bonus cannot be made to conform to the
requirements of Section 409A of the Code, the amount of the Special Bonus shall
be determined without regard to any gross-up for the Section 409A penalties. The
Company shall apply a portion of any Special Bonus to satisfy in full any
required withholding or other taxes required to be withheld in connection with
the Award or such Special Bonus and shall pay the remaining portion on or prior
to April 15th of the year following the year of the Grant Date.
     13. Definitions. The initially capitalized term Grantee shall have the
meaning set forth on the first page of this Agreement; initially capitalized
terms not otherwise defined herein shall have the meaning provided in the Plan
and the Stockholders Agreement, and, as used herein, the following terms shall
have the meanings set forth below:
     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.
     “Cause” has the meaning set forth in the Plan.
     “Change of Control” has the meaning set forth in the Stockholders
Agreement.
     “Change of Control Agreement” shall mean the Change in Control Severance
Agreement, dated as of the ___ day of                     , 2006, between the
Company and the Grantee.
     “Exit Event” means a transaction which results in the sale of at least 80%
of the Company’s Stock held by the Investors immediately prior to such event for
cash or marketable securities.
     “Good Reason” means without the Grantee’s express written consent, the
occurrence of any of the following events: (1) either (i) a reduction in any
material respect in the Grantee’s position(s), duties or responsibilities with
the Company, or (ii) an adverse change in the Grantee’s reporting
responsibilities, titles or offices with the Company, other than, for purposes
of clauses (i) and (ii), a reduction or adverse change attributable to the fact
that the Company is no longer a publicly-held company; (2) a reduction of
10 percent (10%) or more in the Grantee’s rate of annual base salary; (3) any
requirement of the Company that the Grantee be based more than 50 miles from the
facility where the Grantee is based on the date of grant; or (4) the failure of
the Company to provide the Grantee with target bonus opportunities and employee
benefits

-7-



--------------------------------------------------------------------------------



 



(excluding equity-based compensation, equity-based benefits and nonqualified
deferred compensation) that are substantially comparable in the aggregate to the
target bonus opportunities and employee benefits provided to the Grantee by the
Company and its affiliated companies immediately prior to the date of grant;
provided, however, that an isolated, insubstantial and inadvertent action taken
in good faith and which is remedied by the Company or any of its affiliated
companies promptly after receipt of notice thereof given by the Grantee shall
not constitute Good Reason.
     “Initial Investor Shares” has the meaning set forth in the Stockholders
Agreement and shall include any stock, securities or other property or interests
received by the Investors in respect of the Initial Investor Shares in
connection with any stock dividend or other similar distribution, stock split or
combination of shares, recapitalization, conversion, reorganization,
consolidation, split-up, spin-off, combination, repurchase, merger, exchange of
stock or other transaction or event that affects the Company’s capital stock
occurring after the date of issuance, but shall not include any Investor Shares
acquired after the date of issuance.
     “Initial Public Offering” means the initial public offering of the common
stock of the Company.
     “Investor IRR” means the internal rate of return of all of the Investors,
measured in the aggregate, on their cost basis in the Initial Investor Shares.
The internal rate of return shall take into account the amount and timing of all
cash dividends and distributions to such Investors in respect of their Initial
Investor Shares, all cash proceeds from the sale or other disposition of such
Initial Investor Shares and the fair market value, as determined in good faith
by the Board, of any other property, securities or other consideration received
by the Investors in respect of such Initial Investor Shares. If the Exit Event
is one which results in the sale less than 100% of the Company’s Stock held by
the Investors immediately prior to such event, the internal rate of return shall
also take into account the fair market value, as determined by the Board, of the
portion of the Company’s Stock attributable to the Initial Investor Shares held
by the Investors immediately after such Exit Event.
     “Investor Shares” has the meaning set forth in the Stockholders Agreement
and shall include any stock, securities or other property or interests received
by the Investors in respect of the Investor Shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.
     “Investors” shall have the meaning set forth in the Stockholders Agreement.
     “Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.
     “Total Return” shall mean the number, expressed as a percentage, equal to
(1) the sum of, in each case measured from [October ___, 2006], (i) all cash
dividends and distributions to the Investors in respect of their Initial
Investor Shares, (ii) all cash proceeds from the sale or other disposition of
such Initial Investor Shares, (iii) the fair market value, as determined in good
faith

-8-



--------------------------------------------------------------------------------



 



by the Board, of any other property, securities or other consideration received
by the Investors in respect of such Initial Investor Shares, and, (iv) solely in
the case of an Exit Event which results in the sale of less than 100% of the
Company’s Stock held by the Investors immediately prior to such event, the fair
market value, as determined by the Board, of the portion of the Company’s Stock
attributable to the Initial Investor Shares held by the Investors immediately
after such Exit Event, divided by (2) the cost of such Initial Investor Shares.
     “Vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.
     14. General. For purposes of this Agreement and any determinations to be
made by the Administrator or Compensation Committee, as the case may be,
hereunder, the determinations by the Administrator or Compensation Committee, as
the case may be, shall be binding upon the Grantee and any transferee.
[Remainder of the page intentionally left blank]

-9-



--------------------------------------------------------------------------------



 



         
 
  Very truly yours,    
 
       
 
 
 
«First_Name» «Last_Name»    
 
       
 
  Address:    
 
       
 
  «Street»    
 
  «City», «State» «Zip»    

Dated: ___, 2006
The foregoing Restricted Stock
Award and Special Bonus Agreement is hereby accepted:
WEST CORPORATION.
                                                            
Name:
Title:

 



--------------------------------------------------------------------------------



 



Section 83(b) Election
___, 2006
Department of the Treasury
Internal Revenue Service Center
Andover, MA 05501-0002
Ladies and Gentlemen:
     I hereby make an election pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended. The following information is submitted as required by
Treas. Reg. §1.83-2(e):

                 
1.
  Name of Taxpayer:   «First_Name» «Last_Name»        
 
               
 
  Home Address:   «Street»        
 
      «City», «State» «Zip»        
 
               
 
  Social Security No.:            
 
               
 
               
2.
  Property for which election is made:   «Total_Shares» Shares of Class A Common
       
 
      Stock of West Corporation        
 
               
3.
  Date of Transfer:   ____ __, 2006        
 
               
4.
  Taxable year for which election is made:   Calendar year 2006        
 
               
5.
  Restrictions to which property is subject:   The shares are subject to
time-based and performance-based vesting restrictions and other forfeiture
provisions as specified in a restricted stock award agreement and are restricted
as to transfer in accordance with a stockholders agreement. The shares will
generally be forfeited if employment ceases prior to vesting.        
 
               
6.
  The fair market value of the property at   «Total_Value»        
 
  the time of its transfer to me (without            
 
  regard to restrictions) was:            
 
               
7.
  Amount paid for the property:   $0.00        

     A copy of this election has been furnished to the Company and to each other
person, if any, required to receive the election pursuant to Treas. Reg. §
1.83-2(d).

-1-



--------------------------------------------------------------------------------



 



     Please acknowledge receipt of this Section 83(b) Election by signing or
stamping the enclosed copy of this letter and return it in the enclosed,
self-addressed, stamped envelope.

         
 
  Very truly yours,    
 
       
 
 
 
«First_Name» «Last_Name»    
 
       
cc: West Corporation
       

-2-